Order entered August 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00625-CV

                              LENDELL BEACHAM, Appellant

                                               V.

         LOAN CARE SERVICING CENTER INC. & WATERFALL VICTORIA
                         MASTERFUND, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-09160

                                           ORDER
       The Court REINSTATES this appeal.

       On March 6, 2012, we abated this appeal due to the filing of bankruptcy by appellant. In

response to our July 27, 2015 letter inquiring about the status of the bankruptcy proceeding, we

received a letter from appellees’ counsel stating that the bankruptcy proceedings are closed.

Copies of the orders from the bankruptcy court are attached to the letter. Accordingly, the appeal

may now proceed.

       At the time the appeal was abated, appellant had filed an affidavit of indigence and a

contest to the affidavit had been filed. However, due to appellant’s filing bankruptcy, no hearing

was conducted on the contest. The filing fee for the appeal had been paid, but the clerk’s and
reporter’s records had not been filed prior to the bankruptcy abatement. Therefore, this is the

order of the Court.

       We ORDER appellant to file, by AUGUST 31, 2015, either a motion to dismiss the

appeal or written verification that appellant intends to pursue the appeal. If we do not receive

either a motion to dismiss or appellant’s verification that he intends to pursue the appeal, the

Court will, without further notice, dismiss the appeal. See TEX. R. APP. P. 42.3.

       We DIRECT the Clerk to send copies of this order to Lendell Beacham and counsel for

appellees.

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE